UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4857


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE SCOTT GARMON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:94-cr-00029-FDW-5)


Submitted:   December 7, 2010             Decided:   December 21, 2010


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ross Hall Richardson,
Assistant Federal Defender, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Charlotte, North Carolina, for Appellant.    Anne
M. Tompkins, United States Attorney, Mark A. Jones, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               George     Garmon        appeals      the     four-year      sentence      he

received upon revocation of his supervised release.                           He contends

that the district court imposed a plainly unreasonable sentence

because it failed to address mitigating factors and to provide a

sufficient reason for a sentence above the six to twelve month

revocation range set forth in Chapter 7 of the U.S. Sentencing

Guidelines       Manual      (2009).       For      the    reasons   stated    below,      we

affirm.

               The district court has broad discretion to impose a

sentence upon revoking a defendant’s supervised release.                             United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                             Thus, we

will affirm a sentence imposed after revocation of supervised

release       unless    it   is   “plainly         unreasonable”     in    light     of   the

applicable 18 U.S.C. § 3553(a) (2006) factors.                        United States v.

Crudup,       461   F.3d      433,      439-40       (4th     Cir.   2006).           Before

determining whether the sentence is “plainly unreasonable” we

must decide whether it is unreasonable.                       Id. at 438.          In doing

so,      we    “follow       generally        the    procedural      and      substantive

considerations” used in reviewing original sentences.                          Id.

               A sentence is procedurally reasonable if the district

court has considered the policy statements contained in Chapter

7   of   the    Guidelines        and   the    applicable      18    U.S.C.    §     3553(a)

(2006) factors, id. at 440, and has adequately explained the

                                               2
sentence chosen, though it need not explain the sentence in as

much detail as when imposing the original sentence.                                  Thompson,

595 F.3d at 547.             A sentence is substantively reasonable if the

district court states a proper basis for its imposition of a

sentence up to the statutory maximum.                        Crudup, 461 F.3d at 440.

If,    after    considering         the     above,     we     are    convinced          that       the

sentence is not unreasonable, we will affirm.

               Under    this       court’s      deferential         standard       of       review,

Garmon’s       sentence       is    neither      procedurally          nor    substantively

unreasonable.          After the district court expressly considered the

advisory Guidelines sentencing range of six to twelve months, it

determined that the Guidelines range did not adequately account

for    Garmon’s      history        and    characteristics,           which       reflected         a

manifest       disrespect      for        the   law    and     an    inability       to          avoid

criminal activity for any significant period of time.                                Moreover,

there is nothing in the record to support Garmon’s assertion

that     the    district        court       ignored      his        claim     that          he    was

institutionalized and required placement in a half-way house.

Instead,       the     court        clearly         rejected        that     argument,            and

determined      in     its    discretion        that    imprisonment          was       a    better

option for Garmon.

               Finally,       the       district      court     more       than     adequately

communicated the basis for the sentence in this case.                                The court

relied    upon       several       of     the   relevant       § 3553(a)          factors         and

                                                3
underscored       Garmon’s       history           of     violating       the     terms      and

conditions of his supervised sentence, his substantial criminal

history, the need to protect the public from Garmon and Garmon’s

“desperate[] need” for the vocational and educational training

afforded through the Bureau of Prisons.                       The court also stressed

that    Garmon    had    only    been    out       of     custody       from    his    previous

revocation      sentence      for    seven     days       when     he    was    arrested     for

assault with a deadly weapon.                  Thus, the district court met its

obligation to “set forth enough to satisfy the appellate court

that    [it]     has    considered       the       parties’       arguments       and    has   a

reasoned    basis       for   exercising       [its]        own    legal       decisionmaking

authority,” Rita v. United States, 551 U.S. 338, 356 (2007), and

stated a proper basis for its imposition of a sentence up to the

statutory maximum, Crudup, 461 F.3d at 440.

               Accordingly,         we   conclude          that     Garmon’s          four-year

sentence was not unreasonable.                 We therefore affirm the district

court’s judgment.             We dispense with oral argument because the

facts    and    legal    contentions         are        adequately      presented       in   the

materials      before     the    court     and          argument    would       not    aid   the

decisional process.

                                                                                       AFFIRMED




                                               4